DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 07/21//2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1, 3, 5, 7-9, 11, 12, 14-16, 18-20, 22-25, 27 and 29-32 have been considered and examined.  Claim(s) 2, 4, 6, 10, 13, 17, 21, 26 and 28 has/have been canceled.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner (WO2016074886A1) in view of and Hsu et al. (US Pub. 2013/0093359),  Martin (WO 2015/091462A1) and Pan et al (2017/20170241611).
Regarding claim 1, Kirschner discloses an illumination device (Fig. 4; 64 fourth illumination device) comprising: a housing (74 upper part of housing+76 lower part of housing) extending in a longitudinal direction (page 7 7th paragraph) and comprising: a first housing part (74): a second housing part (76) adjacent the first housing part (74): and a clamping device (see drawing): and a light engine (68 first LED tape and/ or 70 second LED tape) encircled by the housing (74 and 76 and clamp) and retained by the clamping device (clamp), the light engine comprising: a frame (66 carrier tape); and a plurality of semiconductor lighting elements (LEDs of 68 first LED tape and/or 70 second LED tape) arranged on at least one side of the frame (66) wherein the clamping device is configured as two opposing grooves (see grooves in clamping device in fig) into which the frame (66 carrier tape) is inserted; 
    PNG
    media_image1.png
    403
    836
    media_image1.png
    Greyscale
except for (a) wherein the first housing part, the second housing part, and the clamping device are constructed integrally as a one-piece body; (b) the light engine comprising: a leadframe constructed from an electrically conductive metal and configured without any electrically insulating material; and a plurality of semiconductor lighting elements arranged directly on at least one side of the leadframe such that the semiconductor lighting elements are fastened directly to the leadframe and electrically connected to the leadframe; (c ) wherein the clamping device is configured as two opposing grooves into which the leadframe is inserted.
(a ) Hsu teaches wherein the first housing part (Fig. 2B; top part of 21 tube), the second housing part (lower part of 21 tube), and the clamping device (clamp portions on the left and right of 21 which clamp 22.) are constructed integrally as a one-piece body (This can be seen in Fig. 2B);.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the one-piece housing/clamping device configuration as taught by Hsu for the first, second housing part and clamping 
(b) Martin teaches a light engine comprising: a leadframe (Fig. 7; 50 metal lead frame) constructed from an electrically conductive metal (metal) and configured without any electrically insulating material (leadframe is metal, steel or copper); such that the semiconductor lighting elements (14 and/or 16 first and second LED dies) are fastened directly (abstract) to the leadframe (50) and electrically (Fig. 7) connected to the leadframe (50).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the leadframe/LED configuration as taught by Martin for the carrier tape/LED configuration as disclosed by Kirschner to utilize simple substitution of one know LED mounting configuration for contacting semiconductor lighting elements for another to obtain predictable results.
(c ) Pan teaches wherein the clamping device is configured as two opposing grooves (48 slots) into which the leadframe (14) is inserted.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the leadframe/clamping configuration as taught by Pan for the clamping configuration as disclosed by Kirschner as modified by Hsu and Martin to utilize simple substitution of one substrate/LED/groove configuration for another to obtain predictable results (Figs. 1-3 and 0022).

	

	


Claims 1, 3, 5, 15, 16, 18, 19, 23-25, 27, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner (WO2016074886A1) in view of Martin (WO 2015/091462A1) and Pan.
Regarding claim 1, Kirschner discloses an illumination device (Fig. 4; 64 fourth illumination device) comprising: a housing (74 upper part of housing+76 lower part of housing) extending in a longitudinal direction (page 7 7th paragraph) and comprising: a first housing part (74): a second housing part (76) adjacent the first housing part (74): and a clamping device (see drawing): and a light engine (68 first LED tape and/ or 70 second LED tape) encircled by the housing (74 and 76 and clamp) and retained by the clamping device (clamp), the light engine comprising: a frame (66 carrier tape); and a plurality of semiconductor lighting elements (LEDs of 68 first LED tape and/or 70 second LED tape) arranged on at least one side of the frame (66) wherein the clamping device is configured as two opposing grooves (see grooves in clamping device in fig) into which the frame (66 carrier tape) is inserted; 
    PNG
    media_image1.png
    403
    836
    media_image1.png
    Greyscale
except for (a) wherein the first housing part, the second housing part, and the clamping device are constructed integrally as a one-piece body; (b) a light engine comprising a leadframe constructed from an electrically conductive metal and configured without any electrically insulating material; such that the semiconductor lighting elements are fastened directly to the leadframe and electrically connected to the leadframe; (c ) wherein the clamping device is configured as two opposing grooves into which the leadframe is inserted.
(a ) Kirschner teaches the first housing part (74), the second housing part (76) and the clamping device (clamping portion) are integral. Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the first housing part, the second housing part, and the clamping device are constructed integrally as a one-piece body”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the housing of Kirschner with the limitation “the first housing part, the second housing part, and the clamping device are constructed integrally as a one-piece body” through the 
(b) Martin teaches a light engine comprising: a leadframe (Fig. 7; 50 metal lead frame) constructed from an electrically conductive metal (metal) and configured without any electrically insulating material (leadframe is metal, steel or copper); such that the semiconductor lighting elements (14 and/or 16 first and second LED dies) are fastened directly (abstract) to the leadframe (50) and electrically (Fig. 7) connected to the leadframe (50).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the leadframe/LED configuration as taught by Martin for the carrier tape/LED configuration as disclosed by Kirschner to utilize simple substitution of one know LED substrate/mounting configuration for contacting semiconductor lighting elements for another to obtain predictable results.
(c ) Pan teaches wherein the clamping device is configured as two opposing grooves (48 slots) into which the leadframe (14) is inserted.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the leadframe/clamping configuration as taught by Pan for the clamping configuration as disclosed by Kirschner as modified by Hsu and Martin to utilize simple substitution of one substrate/LED/groove configuration for another to obtain predictable results (Figs. 1-3 and 0022).



As to claim 3, Kirschner discloses wherein the housing (74 or 74+76) is made at least partially from at least one of: a translucent (page 7 first paragraph and 2nd paragraph; Translucent plastic) or transparent material; and a plastic material (page 7 first paragraph; page 14 midway down.).

As to claim 5, Kirschner discloses wherein the clamping device (see drawing above) retains the light engine (66, 68 and 70) in a center of (see Fig. 4;) the housing (72).

Regarding claim 15, Kirschner discloses the first housing part (74) has a rounded cross-section (see Fig. 4; rounded arc form); the second housing part (76) has a rounded cross-section (see Fig. 4; rounded arc form); except for the first housing part and the second housing part are of the same rounded cross-section configuration.
Kirschner teaches the first housing part (74) and the second housing part (76) are at least partially rounded (Fig. 4) and are nearly the same.  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the first housing part and the second housing part are of the same rounded cross-section configuration”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the first housing part and the second housing part of Kirschner as modified with the limitation “the first housing part and the second housing part are of the same rounded cross-

As to claim 16, Kirschner discloses wherein the first housing part (74) has a rounded cross-section (see Fig. 4; rounded arc form); the second housing part (76) has a rounded cross-section (see Fig. 4; rounded arc form); the first housing part (74) and the second housing part (76) are of dissimilar rounded cross-section configuration (see Fig. 4;  They are both partially rounded but are dissimilar in shape.).

Regarding claim 18, Kirschner discloses the first housing part has a cross-section; the second housing part has a cross-section except for the first housing part has a polygonal cross-section; the second housing part has a polygonal cross-section; and the first housing part and the second housing part are of the same polygonal cross-section configuration.
Kirschner teaches the first housing part (74) having a cross-section (Fig. 4) and the second housing part (76) having a cross-section (Fig. 4) and the first housing part and the second housing part are of nearly the same cross-section configuration.  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the first housing part has a polygonal cross-section; the second housing part has a polygonal cross-section; and the first housing part and the second 

Regarding claim 19, Kirschner discloses the first housing part (74) has a cross-section; the second housing part (76) has a cross-section; and the first housing part (74) and the second housing part (76) are of dissimilar cross-section configuration (Fig. 4) except for the first housing part has a polygonal cross-section; the second housing part has a polygonal cross-section; and the first housing part and the second housing part are of dissimilar polygonal cross-section configuration.
Kirschner teaches the first housing part (74) having a cross-section (Fig. 4) and the second housing part (76) having a cross-section (Fig. 4); and the first housing part (74) and the second housing part (76) are of dissimilar cross-section configuration (Fig. 4).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the first housing part has a polygonal cross-section; the second 

As to claim 23, Kirschner discloses wherein the two opposing grooves each have a U-shaped or rectangular (Fig. 4) cross-section.

Regarding claim 24, Kirschner discloses the invention as described above except for the two opposing grooves extend in the longitudinal direction substantially over an entire length of the housing.
Kirschner teaches two opposing grooves that extend in the longitudinal direction (See Fig. 4) of the housing.  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the two opposing grooves extend in the longitudinal direction substantially over an entire length of the housing”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of 

Regarding claim 25, Kirschner discloses the invention as described above except for the two opposing grooves extend in the longitudinal direction over only a portion of an entire length of the housing.
Kirschner teaches two opposing grooves that extend in the longitudinal direction (See Fig. 4) of the housing.  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the two opposing grooves extend in the longitudinal direction over only a portion of an entire length of the housing”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the two opposing grooves and housing of Kirschner with the limitation “the two opposing grooves extend in the longitudinal direction over only a portion of an entire length of the housing” through design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing aesthetic design choices involves only routine skill in the art. (See MPEP 2144.04 I) and/or this would allow for reduced lighting without being wasteful of materials such as the leadframe and the clamp.


As to claim 31, Kirschner discloses wherein the housing is constructed from a flexible material (page 7 paragraphs 4-6 add a flexible arm to the housing.).

As to claim 32, Kirschner discloses wherein at least one of the two opposing grooves is situated radially inward from a vertex formed by a structural merging of the first housing part (74) and the second housing part (76), wherein the vertex extends radially inward into an interior of the housing (
    PNG
    media_image2.png
    591
    773
    media_image2.png
    Greyscale
).

As to claim 27, Kirschner discloses wherein the at least one of the two opposing grooves is situated at (“at” can mean “near”.) an endpoint of the vertex.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner, Martin and Pan in view of Wallace (US Pub. 2018/0149351).
Kirschner discloses the invention as disclosed above except for the housing has a cross-section in the form of figure eight.
Wallace teaches the housing (housing 13 of handle 12) has a cross-section in the form of figure eight ([0022] figure eight).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the housing cross-section in form of figure eight as taught by Wallace for housing cross-section as disclosed by Wallace to utilize simple substitution of one known shape for a housing of a lighting device for another to obtain predictable results ([0022]) and/or choosing aesthetic design choices involves only routine skill in the art. (See MPEP 2144.04 I).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner, Martin and Pan as applied to claim 1 above, and further in view of Engel et al. (US Pub. 2017/0051882).
Kirschner discloses the invention as disclosed above except for the housing has a cross-section in the form of figure eight.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the housing cross-section in form of figure eight as taught by Wallace for housing cross-section as disclosed by Engel to utilize a known working configuration for a housing of an elongated LED lamp emitting on both sides (Fig. 2; [0057]-[0059]) and/or choosing aesthetic design choices involves only routine skill in the art. (See MPEP 2144.04 I).
	

Claims 8, 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner, Martin, Pan and (Wallace or Engel) in view of Schultz et al. (WO 2016/077058A1) (US Pub 2017/0370570 to Keen et al. is considered equivalent.)
Regarding claim 8, Kirschner discloses the invention as disclosed above except for further comprising a sleeve extending in the longitudinal direction and resting at least partially on an outer face of the housing..
Keen teaches further comprising a sleeve (Fig. 3B; 200 sleeve) extending in the longitudinal direction (see fig. 3B) and resting at least partially on an outer face of the housing (204 integral space of 100 or 203 integral sleeve spacer).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use an additional wall making up the light outlet member wall as taught by Keen for the housing as disclosed by Kirschner and Wallace or Engel to utilize a sleeve layer for maintaining or enhancing a spectral 

Regarding claim 9, Kirschner discloses the invention as disclosed above except for the sleeve at least one of: is made from glass; and has a conversion material for converting light emitted by the plurality of semiconductor lighting elements into light of one or more other wavelengths.
Keen teaches the sleeve at least one of: is made from glass ([0016] quartz sleeve); and has a conversion material ([0019] wavelength shifting) for converting light emitted by the plurality of semiconductor lighting elements ([0032] plurality of LEDs) into light of one or more other wavelengths ([0019] and wavelength shifting).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the sleeve with wavelength shifting material as taught by Kirschner for the sleeve as disclosed by Kirschner and Keen to utilize for the same reasons as found in claim 8.

Regarding claim 22, Kirschner discloses the invention as disclosed above except for (a) the housing has one or more stabilizing sections (b) extending between (a) the first housing part and the second housing part, wherein the one or more stabilizing sections are provided in one or more regions where the sleeve does not at least partially rest against the outer face of the housing 
(a) Keen teaches the housing (Fig. 3A; 100 bulb) has one or more stabilizing sections (fig. 3B; 400 and/or 500 spacer clips) extending the first housing part (top part 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use sleeve/stabilizing section configuration as taught by Keen for housing configuration as disclosed by Kirschner to utilize a sleeve which can enhance a spectral performance parameter and protect a housing (abstract) and/or protect the environment from a bulb failure event (abstract) and stabilizing sections create an insulating distance between the sleeve and housing ([0074]) and/or such a configuration works for an LED light housing ([0032]).
(b) Kirschner teaches a first housing part (Fig. 4; 74) and a second housing part (76) and Keen teaches stabilizing sections (400 and/or 500) housing configuration extending from the first housing part (top part of 100) and the second housing part (bottom part of 100).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the housing has one or more stabilizing sections extending between the first housing part and the second housing part”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the stabilizing sections of Keen with the limitation “the housing has one or more stabilizing sections extending between the first housing part and the second housing part” through design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing aesthetic design choices involves only routine skill in the art. (See MPEP 2144.04 I) . 
	

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner, Martin, Pan and (Wallace or Engel) in view of Xiong et al. (US Pub. 2017/0102114).
Regarding claim 8, Kirschner discloses the invention as disclosed above except for further comprising a sleeve extending in the longitudinal direction and resting at least partially on an outer face of the housing..
Xiong teaches further comprising a sleeve ([0180] coaxial sheathed by a glass tube) extending in the longitudinal direction and resting at least partially on an outer face of the housing (Fig. 7; 1 plastic tube).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use an additional wall making up the light outlet member wall as taught by Xiong for the housing as disclosed by Kirschner and Wallace or Engel to utilize a sleeve layer to increase strength of a tubular light ([0180]) and/or simple substitution of one housing configuration for another to obtain predictable results.

	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner, Martin and Pan in view of Jiang (US Pub. 2017/0130906).
except for the housing has a fastening section extending in the longitudinal direction and configured for fastening the housing to a holder.
Jiang teaches the (Fig. 21 ) housing (item on the right in Fig. 21) has a fastening section (circular section on the item on the right in Fig. 21) extending in the longitudinal direction (Fig. 21) and configured for fastening the housing to a holder (Item on the left in Fig. 21).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use fastening section/holder as taught by Jiang for the housing as disclosed by Kirschner to utilize a holder for the housing of the illumination device of Kirschner.
	
	

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner, Martin and Pan in view of Shibata (US Pub. 2004/0007980).
Kirschner discloses the invention as disclosed above except for the housing has a conversion material configured for converting light emitted by the plurality of semiconductor lighting elements into light of one or more other wavelengths.
Shibata teaches the housing (Tube; [0010]) has a conversion material ([0010] mixed in tube) configured for converting light emitted by the plurality of semiconductor lighting elements ([0009], [0013]) into light of one or more other wavelengths ([0011]; [0016]).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner, Martin and Pan in view of Hayashi et al. (US Pub. 2014/0071667).
Kirschner discloses the invention as disclosed above except for further comprising two end caps at ends of the housing, wherein the two end caps are configured for holding the illumination device in a socket for tube lamps.
Hayashi teaches further comprising two end caps (Fig. 2; 8 two end caps) at ends of the housing (6 cylindrical case), wherein the two end caps are configured for holding the illumination device in a socket for tube lamps ([0066]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use end cap configuration as taught by Hayashi for end configuration as disclosed by Kirschner to utilize end caps that are able to be inserted into sockets to enable standardized connection and powering ([0066]) of an illumination device and/or to mechanically attach and electrically connect the straight tube lamp to the fluorescent illumination device.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner, Martin and Pan in view of Schultz/Keen.
Regarding claim 20, Kirschner discloses the invention as disclosed above except for (a) the housing has one or more stabilizing sections extending between the first housing part and the second housing part, (b) wherein the first housing part, the second housing part, the clamping device, and the one or more stabilizing sections are constructed integrally as a one-piece body.
(a) Keen teaches the housing (100 bulb) has one or more stabilizing sections (204 integral spacer; [0076] rings or point-contacts) extending (204s) the first housing part (one side of 100) and the second housing part (other side of 100).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use stabilizing sections as taught by Keen for the housing as disclosed by Kirschner to utilize the strengthening ability of adding rings to an item brings strength (Fig. 3B) and/or the stabilizing sections allow for a sleeve which can protect and enhance spectral performance parameter (abstract) for a housing.
 (b ) Kirschner teaches a first housing part (74) and a second housing part (76) and Keen teaches housing (100), first housing part (top part of 100) and second housing part (bottom part of 100) and stabilizing sections (204). Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “wherein the first housing part, the second housing part, the clamping device, and the one or more stabilizing sections are constructed integrally as a one-piece body”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). and/or making integral requires fewer parts.
	
	
	
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner (WO2016074886A1) in view of Engel et al. (US Pub. 2017/0051882), Hsu et al. (US Pub. 2013/0093359), Martin and Pan (US Pub.2017/0241611).
Kirschner discloses an illumination device (Fig. 4; 64 fourth illumination device) comprising: a housing (72 housing) extending in a longitudinal direction (One can see from Fig. 3 that these lights are longitudinal. Page 7 7th full paragraph) and having a cross-section (Fig. 4), the housing comprising: a first housing part (74) having a rounded cross-section (74 rounded arc); a second housing part (76 lower part of housing) having a rounded cross-section (Fig. 4; rounded arc) and situated adjacent the first housing part (74); and a clamping device (see figure) situated at (“at” can mean “near”) an endpoint of a vertex (Fig. 4;) formed by a merging of the first housing part (74) and the second housing part (76), wherein the clamping device is configured as two opposing grooves (See Fig. 4); and a light engine (first and second LEDs; page 6 rd, 4th, and 9th  paragraph) disposed within the housing (72)) and retained by the clamping device (Fig. 4),  except for (a) and having a cross-section in the form of a figure eight; (b) wherein the first housing part, the second housing part, and the clamping device are constructed integrally as a one-piece body; (c) (d) the light engine comprising: a leadframe constructed from an electrically conductive metal and configured without any electrically insulating material; and a plurality of semiconductor lighting elements arranged directly on at least one side of the leadframe such that the semiconductor lighting elements are fastened directly to the leadframe and electrically connected to the leadframe; (d) wherein the leadframe is inserted into the two opposing grooves.
(a ) Engel teaches and having a cross-section in the form of a figure eight (Fig. 2; 22 glass tube; Figure Eight shape.);.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use figure eight shapes as taught by Engle for the housing shape as disclosed by Kirschner to utilize provide a different shape that is compatible with emitting light and especially on both sides (Fig. 2).
(b) Hsu teaches wherein the first housing part (top portion of 21), the second housing part (bottom portion of 21), and the clamping device (portion of 21 clamping down on 22 body); are constructed integrally as a one-piece body (Fig. 2B);.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use one-piece configuration for the housing and clamping portions as taught by Hsu for the housing and clamping as 
(c ) Martin teaches the light engine comprising: a leadframe (Fig. 7; 50 copper lead frame) constructed from an electrically conductive metal (copper) and configured without any electrically insulating material (copper leadframe); and a plurality of semiconductor lighting elements (14 and/or 16 first and second LED dies) arranged directly (abstract) on at least one side of the leadframe (50 metal lead frame) such that the semiconductor lighting elements (14 and/or 16) are fastened directly to the leadframe (abstract) and electrically connected to the leadframe (Fig. 7);.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the leadframe/LED configuration as taught by Martin for the carrier tape/LED configuration as disclosed by Kirschner to utilize simple substitution of one know LED mounting configuration for contacting semiconductor lighting elements for another to obtain predictable results 
(d) Pan teaches the light engine (Figs. 1-3) comprising: a leadframe (14 leadframe strip of steel or copper) constructed from an electrically conductive metal ([0022] steel or copper) and configured without any electrically insulating material ([0022]); and a plurality of semiconductor lighting elements (12 LED dies) arranged on at least one side of the leadframe (14) and electrically connected to the leadframe ([0022]); wherein the leadframe (14) is inserted into the two opposing grooves (48 slots) .
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the metal leadframe/LED/groove .
		
	
	
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner, Engel, Hsu, Martin and Pan as applied to claim 29 above, and further in view of Schultz et al. (WO 2016/077058A1) (US Pub 2017/0370570 to Keen et al. is considered equivalent.)
Kirschner discloses the invention as disclosed above except for further comprising a sleeve extending in the longitudinal direction and encircling the housing, wherein the sleeve rests at least partially on an outer face of the housing, and wherein the sleeve has a cross- section in the form of a circle or ellipse.
Keen teaches further comprising a sleeve (Fig. 3A; 200 sleeve) extending in the longitudinal direction (Fig. 2) and encircling the housing (100 bulb), wherein the sleeve (200) rests (210 inner surface) at least partially on an outer face of the housing (Fig. 3B; 204 integral spacer), and wherein the sleeve (200) has a cross- section in the form of a circle (Fig. 3A) or ellipse.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use sleeve/housing configuration as taught by Keen for the housing as disclosed by Kirschner as modified by Engel, Hsu and Pan to utilize a sleeve which is configured to withstand a bulb failure event, thereby protecting the surrounding environment from falling debris (abstract),  the strengthening .
		

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive.  Applicant asserts that 66 carrier tape of Kirschner is being omitted to replace with LED tape.  Examiner notes Examiner is replacing 66 with lead-frame and replacing LED strips with LED direct contact.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875